Citation Nr: 0629902	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  02-16 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right hand 
disorder.

2.  Entitlement to service connection for a left hand 
disorder.

3.  Entitlement to service connection for presbyopia.

4.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar myositis prior to March 11, 2005.

5.  Entitlement to an evaluation in excess of 40 percent for 
lumbar myositis from March 11, 2005.

6.  Entitlement to an initial compensable evaluation for 
status post exploratory laparotomy and right salpingectomy.

7.  Entitlement to an initial compensable evaluation for 
peripheral insufficiency secondary to incompetent valves.
ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1980 to September 
2001. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The issues of service connection for right and left hand 
disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Presbyopia is a developmental disorder for which service 
connection is precluded by regulation.

2.  Prior to March 11, 2005, the lumbar myositis was not 
productive of moderate limitation of motion of the lumbar 
spine; moderate intervertebral disc syndrome, recurring 
attacks; muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position; 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; or 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.   

3.  From March 11, 2005, the lumbar myositis is not 
productive of pronounced intervertebral disc syndrome; 
thoracolumbar ankylosis; or intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.   
  
4.  The status post exploratory laparotomy and right 
salpingectomy does not result in symptoms that require 
continuous treatment.  

5.  The peripheral insufficiency secondary to incompetent 
valves is not productive of varicose veins manifested by 
intermittent edema of an extremity or aching and fatigue in 
a leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.


CONCLUSIONS OF LAW

1.  Service connection for presbyopia is precluded as a 
matter of law.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303(c), 4.9, 4.84a (2006); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

2.  The criteria for a rating in excess of 10 percent for 
lumbar myositis are not met at any point prior to March 11, 
2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002), effective prior to 
September 23, 2002; Diagnostic Code 5293 (2003), effective 
as of September 23, 2002; Diagnostic Codes 5235 to 5243 
(2006), effective September 26, 2003; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59 (2006).  

3.  The criteria for a rating in excess of 40 percent for 
lumbar myositis are not met at any point on or after March 
11, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002), effective prior to 
September 23, 2002; Diagnostic Code 5293 (2003), effective 
as of September 23, 2002; Diagnostic Codes 5235 to 5243 
(2006), effective September 26, 2003; 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59 (2006).  
4.  The criteria for a compensable evaluation for status 
post exploratory laparotomy and right salpingectomy are not 
met at any point during the pendency of this appeal.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.7, 
4.116, Diagnostic Code 7615 (2006).

5.  The criteria for a compensable evaluation for peripheral 
insufficiency secondary to incompetent valves are not met at 
any point during the pendency of this appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§  4.7, 4.20, 4.104, 
Diagnostic Code 7120 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

The veteran asserts she has an eye disorder diagnosed as 
presbyopia that began during service and as a result service 
connection should be granted.    

Service medical records reveal treatment for refractive 
error of the eyes and presbyopia. At retirement from service 
the veteran reported eye trouble. A retirement physical 
examination revealed that the veteran's distant vision on 
the right was 25/20 and 20/20 on the left.  Near vision was 
reported as 20/80 both eyes corrected to 20/60 both eyes. 
The service medical records are absent for any injury to the 
eyes.

A VA medical examination of the eyes was performed in 
February 2002. It was reported that the veteran denied 
ocular surgeries, traumas, or illness. She complained of 
problems with her near vision. The diagnosis was presbyopia, 
otherwise, normal ocular exam and vision.  
   
Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during such 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Service medical records confirm the veteran had presbyopia. 
Presbyopia is also shown after the veteran's military 
service.  Despite medical evidence of presbyopia during 
service and currently, it is noted that congenital or 
developmental defects and refractive error of the eyes are 
not diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9. As a result, 
service connection for presbyopia cannot be granted in this 
case because this is one of the specific conditions that VA 
does not grant service connection for, as it is not 
considered a disability for VA purposes. In limited 
circumstances, where during service a congenital or 
developmental defect is subject to a superimposed injury or 
disease, service connection may be warranted.  See VA O.G.C. 
Precedent 82-90; 56 Fed. Reg. 45711 (1990).  However, 
reportedly the veteran has denied any ocular trauma and 
there is no medical evidence of a superimposing injury 
during service causing or aggravating presbyopia.  

The law is dispositive in this matter, and the appeal of 
service connection for presbyopia must be denied. Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

Increased Rating Claims

I.  A Disability Evaluation in Excess of 10 percent for 
Lumbar Myositis, Prior to March 11, 2005

The Board has recharacterized the pertinent claims as 
reflected above and on the title page in that the veteran 
disagreed with the initial rating that was assigned for her 
lumbar myositis and during the appeal the RO has awarded an 
increased 40 percent disability evaluation for lumbar 
myositis effective from March 11, 2005. See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 

Disability evaluations are determined by the application of 
a schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §  Part 
4. Prior to March 11, 2005 the veteran was in receipt of a 
10 percent disability evaluation for lumbar myositis.   

During the pendency of the veteran's appeal, substantive 
changes were made to that portion of the Rating Schedule 
that addresses evaluation of the spine.  The evaluation 
criteria for Diagnostic Code 5293, for intervertebral disc 
syndrome, were amended. See 67 Fed. Reg. 54,345-349 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293). The amendment was effective on September 23, 2002.  
In 2003, further amendments were made for evaluating 
disabilities of the spine. See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5243). An omission was then corrected by reinserting 
two missing notes. See 69 Fed. Reg. 32,449 (June 10, 2004). 
The amendment and correction were made effective from 
September 26, 2003. 

The timing of these regulatory changes requires the Board to 
first consider the claim under the pre-amended regulations 
for any period prior to the effective date of the amended 
diagnostic codes. Thereafter, the Board must analyze the 
evidence dated after the effective date of the amended 
regulations and consider whether a rating higher than the 
pre-amended rating is warranted. See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Effective on September 23, 2002, the amended version of the 
rating criteria encompasses, The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes. The intervertebral disc syndrome criteria provides 
for a 20 percent rating with incapacitating episodes having 
a total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months. Note (1): For purposes of 
evaluations under diagnostic code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Effective September 26, 2003, the diagnostic codes for 
rating diseases and injuries of the spine were re-designated 
as Diagnostic Codes 5235 to 5243.  Under the new criteria, a 
20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine, provides a 20 percent rating for moderate limitation 
of motion. Diagnostic Code 5295, lumbosacral strain provides 
a 20 percent rating with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a (2003).  

Under Diagnostic Code 5293, intervertebral disc syndrome, a 
20 percent rating is available when the disability is 
moderate, with recurring attacks.   38 C.F.R. § 4.71a 
(2002).

Prior to March 11, 2005, the medical evidence includes the 
report of a December 2001 VA medical examination of the 
spine. The veteran reported intermittent complaints of low 
back pain two times per week that lasted one to two days 
with relief that occasionally radiated to the left lower 
extremity and is at times sharp and severe. Clinically, it 
was indicated that back flare-ups did not result in 
additional limitation of motion or functional impairment. 
Range of motion studies of the lumbar spine revealed that 
forward flexion was to 90 degrees; extension forward was to 
20 degrees; and left and right lateral bending were to 30 
degrees. Pain on motion was reported on back flexion at 90 
degrees. It was indicated that range of motion of the spine 
was not additionally limited by pain. Tenderness and minimal 
spasms were reported at L5, bilaterally. There were no 
neurological abnormalities reported. See also November 2001 
VA neurological examination report.  An X-ray of the lumbar 
spine revealed L5-S1 disc space narrowing and minimal lumbar 
spondylosis. The diagnosis was lumbar myositis. Subsequent 
VA clinical records reveal treatment for chronic low back 
pain and degenerative disc disease.  

It is asserted by the veteran that prior to March 11, 2005, 
her lumbar myositis disorder was more disabling than the 10 
percent disability evaluation that was initially awarded.       

VA medical examination records during the time frame reveal 
the veteran's complaints of low back pain. Range of motion 
studies of the lumbar spine at the time revealed only some 
limitation of function of the back on extension, and not in 
other planes of motion. Although lumbar muscle spasms were 
reported, clinically they were described as minimal. Based 
on these findings it is concluded that prior to March 11, 
2005, moderate limitation of motion of the lumbar spine was 
not shown nor was there evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis. In addition medical evidence 
of muscle spasms on extreme forward bending, unilateral loss 
of lateral spine motion in a standing position are not 
demonstrated. 

The Board is aware that degenerative disc disease of L5-S1 
was confirmed by X-ray, and that the veteran's subjective 
complaints of occasionally radiating intermittent back pain 
of two days duration per week that came with relief of pain 
were reported.  However, physical examination findings 
revealed no associated neurological pathology. While the 
veteran's subjective complaints are indicative of 
significant pathology, based on the overall medical findings 
they do not suggest or indicate that the veteran's 
disability was productive of moderate intervertebral 
syndrome under the old rating criteria or the new criteria 
of intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  Nor was there evidence of 
separate neurologic disabilities such that a separate rating 
would be warranted. As a result, under either the old or the 
new rating criteria for disabilities of the spine, the 
veteran's disability picture does not approximate the 
criteria necessary for a higher disability evaluation at any 
point prior to March 11, 2005.  38 C.F.R. §  4.7.  

The veteran's subjective complaints of low back pain were 
reported and there are objective findings of pain on motion 
of the lumbar spine at 90 degrees of flexion. The Board 
recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss 
due to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  It was reported clinically that there was 
no additional limitation of motion or functional impairment 
during flare-up or due to pain. A review of the medical 
evidence does not reflect objective evidence of pain greater 
than that contemplated by the 10 percent rating. Thus, the 
Board finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not 
provide a basis for a higher rating. 

The Board, in reaching the conclusion above, has considered 
the veteran's arguments. While a lay witness can attest as 
to the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under the rating criteria is not probative evidence. Lay 
testimony is insufficient evidence because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The weight of the evidence is against 
the veteran's claim, and a rating in excess of 10 percent 
for lumbar myositis prior to March 11, 2005 is not 
warranted.  As such, additional staged ratings are not for 
application.  

II.  Entitlement to an Evaluation in Excess of 40 percent 
for Lumbar Myositis from March 11, 2005
      
Under the criteria effective prior to September 2002, 
Diagnostic Code 5293 provides a 60 percent disability 
evaluation for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).
      
Effective in September 2002, the amended version of the 
rating criteria for  Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 60 percent rating with 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Effective in September 2003, the diagnostic codes for rating 
diseases and injuries of the spine under Diagnostic Codes 
5235 to 5243, provides a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine, and 100 percent 
rating for unfavorable ankylosis of the entire spine. 
38 C.F.R. § 4.71a (2006).

The previous criteria for Diagnostic Code 5289 ankylosis of 
the lumbar spine provides a 50 percent evaluation if 
ankylosis is unfavorable. Diagnostic Codes 5286 provides for 
a maximum 60 percent evaluation for complete bony fixation 
of the spine in the favorable position.

In March 2005 a VA medical examination of the spine was 
performed. The veteran complained of severe, constant, 
radiating low back pain. The intensity of the veteran's back 
disability was described as moderate to severe. Reportedly 
she used Naproxen with good results. Regarding flare-ups, it 
was reported that on several occasions during the year, the 
veteran received treatment from her primary provider and on 
emergency basis. She was also treated with injections. 
During the last year she had had acute low back pain on four 
occasions, and the pain lasted one week. The veteran used a 
cane for ambulation and a thoracolumbar brace.                 

The physical examination revealed that the veteran walked 
unaided with a guarded gait and with difficulty. Range of 
motion studies of the thoracolumbar spine revealed that 
forward flexion was 0 to 10 degrees; extension backward was 
from 0 to 5 degrees; left and right lateral flexion, and 
left and right rotation were respectively to 5 degrees. It 
was reported that there was pain on motion from the first to 
last degrees of motion. It was indicated that the veteran 
was additionally limited by pain, fatigue, and weakness 
following repetitive use of the thoracolumbar spine. The 
examiner indicated that the veteran was not additionally 
limited by lack of endurance, and that the major functional 
impact was that when she had acute pain she had to be on 
complete bed rest and she was unable to do anything. The 
examiner reported that the veteran had palpable muscle spasm 
and tenderness to palpation in the lumbar area. There were 
no postural abnormalities of the back or fixed deformities.  
A neurological evaluation revealed no abnormalities. It was 
stated that no medical certificate had been issued by a 
physician for strict bed rest in the last year. The 
diagnosis was lumbar myositis.  

The veteran asserts that her lumbar myositis is more 
disabling than the current 40 percent disability evaluation 
indicates.  

The most recent medical evidence reveals the veteran's 
complaints of severe radiating low back pain. Clinically her 
symptoms have been described in terms of disablement as 
being moderate to severe. The veteran reportedly has had 
back pain flare-ups on four occasions in the last year. 
However, there is no certificate of strict bed rest from a 
physician. Also there is no objective medical evidence of 
any associated neurological deficits or abnormalities. As 
result, it must be concluded that the medical evidence does 
not suggest or indicate that the veteran's lumbar myositis 
is productive of pronounced intervertebral disc syndrome 
under the old rating criteria or intervertebral disc 
syndrome with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
under the new rating criteria. While substantial limitation 
of motion of the lumbar spine in all planes is shown, the 
veteran was never diagnosed nor does the medical evidence 
show ankylosis of any portion of her spine.

The Board concludes that under either the old or the new 
rating criteria for disabilities of the spine, the veteran's 
lumbar myositis disability picture does not approximate the 
criteria necessary for a higher disability evaluation at any 
point on or after March 11, 2005.  38 C.F.R. §  4.7.  

Subjective low back pain complaints have been reported, and 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is necessary 
to evaluate functional loss due to pain and other functional 
impairment. See DeLuca, supra.  The record does reveal 
medical evidence of some additional limitation of function 
due to pain, fatigue, and weakness due to repetitive use. 
While significant in terms of impairment, review of the 
overall medical evidence does not reflect objective evidence 
of pain or other functional impairment greater than that 
contemplated by the current 40 percent rating. Thus, 38 
C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
higher rating. See also Johnston v. Brown, 10 Vet. App. 80 
(1997).
 
The veteran's lay assertions regarding the current severity 
of her disability under the rating criteria is not 
considered probative evidence. See Espiritu, supra.  

The weight of the evidence is against the veteran's claim, 
and a rating in excess of 40 percent for lumbar myositis is 
not warranted at any point on or after March 11, 2005. 
Therefore, additional staged ratings are not for 
application.

III.  An Initial Compensable Evaluation for Status Post 
Exploratory Laparotomy and Right Salpingectomy 

The veteran is in receipt of a 0 percent (noncompensable) 
disability evaluation for status post exploratory laparotomy 
and right salpingectomy.

General Rating Formula for Disease, Injury, or Adhesions of 
Female Reproductive Organs (diagnostic codes 7610 through 
7615): Symptoms not controlled by continuous treatment rate 
30 percent. Symptoms that require continuous treatment rate 
10 percent. Symptoms that do not require continuous 
treatment rate 0 percent. 38 C.F.R. § 4.116, Diagnostic Code 
7615.

The veteran has a service history of an exploratory 
laparotomy and salpingectomy.  At a VA gynecological 
examination in December 2001, it was reported that the 
veteran was asymptomatic. The diagnosis was status post 
laparotomy and salpingectomy in 1991, and history of 
frequent urinary tract infections, with status post urethral 
dilation; no evidence of gynecological pathology.  

At a March 2005 VA gynecological examination, the veteran's 
history of a laparotomy and salpingectomy were reported. The 
physical examination findings indicated that there was no 
residual pelvic pain from the surgery. No abnormalities were 
reported. The diagnostic assessment revealed no sequelae 
from the service exploratory laparotomy and salpingectomy.      

The veteran contends that a compensable evaluation should be 
awarded for her service connected status post exploratory 
laparotomy and right salpingectomy.

The most recent medical evidence shows that gynecologically 
the veteran is asymptomatic, and there is no pelvic pain or 
any other abnormalities associated with the status post 
exploratory laparotomy and right salpingectomy.  Further, a 
VA clinician has opined that there are no sequelae from the 
exploratory laparotomy and right salpingectomy. Medical 
evidence of symptoms that require continuous treatment due 
to the exploratory laparotomy and right salpingectomy is not 
demonstrated.  Nor does the evidence show or the veteran 
argue that she has residual tender scars from the laparotomy 
or salpingectomy such that a separate evaluation based on 
residual scar would be warranted. The Board finds that the 
veteran's disability picture does not approximate the 
criteria necessary for a compensable disability evaluation.  
38 C.F.R. §  4.7.

The veteran's lay assertions regarding the current severity 
of her disability under the rating criteria is not 
considered probative evidence. Id.  

The weight of the evidence is against the veteran's claim, 
and a compensable disability evaluation for status post 
exploratory laparotomy and right salpingectomy is not 
warranted at any point during the pendency of this appeal.  

IV.  An Initial Compensable Evaluation for Peripheral 
Insufficiency Secondary to Incompetent Valves

The veteran is in receipt of a 0 percent disability 
(noncompensable) evaluation for peripheral insufficiency 
secondary incompetent valves.

The rating schedule provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.

The veteran has been rated analogously under 38 C.F.R. § 
4.104, Diagnostic Code 7120, varicose veins. Under 
Diagnostic Code 7120 a 10 percent evaluation is warranted 
for varicose veins manifested by intermittent edema of an 
extremity or aching and fatigue in a leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery. 

At a VA medical examination of the arteries and veins in 
December 2001, the veteran complained of occasional cramps 
of the lower extremities, occasional numbness, and heaviness 
of the lower extremities.  It was also reported that she 
complained of occasional aching, fatigue and abnormal 
sensation of the lower extremities.  She did not know if it 
occurred at rest, with standing or walking. The physical 
examination revealed no visible or palpable varicose veins. 
It was reported that a duplex scan revealed peripheral 
vascular insufficiency secondary to incompetent valve. The 
diagnosis was peripheral insufficiency secondary incompetent 
valves.

In a March 2005 VA medical examination the veteran 
complained of pain below the knee with a burning sensation. 
Reportedly, the veteran exercised and walked for 15 minutes.  
She was not receiving treatment for peripheral 
insufficiency, and she did not use compression hosiery.  It 
was reported that the veteran had edema that was relieved by 
elevation, and that on her daily activities, she was unable 
to stand or sit a long period.  The physical examination 
revealed no varicose veins. There was a dilated venule on 
the left leg above the knee. There was no edema of the right 
or left leg. The diagnosis was peripheral vascular 
insufficiency secondary to incompetent valves by venous 
duplex, January 2002.         

The veteran contends that a compensable evaluation is 
warranted for her peripheral insufficiency secondary 
incompetent valves.

The medical evidence confirms the veteran has peripheral 
vascular insufficiency demonstrated by venous testing. In 
addition, she has reported several lower extremity symptoms, 
including pain and burning, cramping, and edema of the legs 
relived by elevation. However, physical findings are absent 
for medical evidence of varicose veins and are essentially 
negative. Despite subjective reports by the veteran, there 
was no objective evidence of edema of the lower extremities 
on physical examination. It must be concluded that the 
objective medical evidence does not reveal a disability 
picture that approximates varicose veins with intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery. The Board 
finds that the veteran's disability picture does not 
approximate the criteria necessary for a compensable 
disability evaluation. 38 C.F.R. §  4.7.  The veteran's lay 
assertions regarding the current general level of severity 
of her disability under the rating criteria is not 
considered probative evidence. See Espiritu, supra.  

The weight of the evidence is against the veteran's claim, 
and a compensable rating for peripheral insufficiency 
secondary incompetent valves is not warranted at any point 
during the pendency of this appeal.  

Duties to Notify and Assist
 
When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the 
claim; (2) which information the veteran is expected to 
provide to VA; and (3) which information VA will attempt to 
obtain on the veteran's behalf.  VA must also ask the 
veteran to submit to VA any pertinent evidence in his 
possession.  38 C.F.R. § 3.159(b)(1) (2006).  As the law is 
determinative vis-à-vis the service connection claim decided 
herein, the statutory and regulatory provisions regarding 
VA's duty to assist with claims is not applicable to that 
issue.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

In November 2001, and in May 2004, VA sent letters notifying 
the veteran of the evidence necessary to establish service 
connection and increased rating claims. The veteran has been 
informed of what she was expected to provide, what VA would 
obtain on her behalf, and asked her to provide VA with any 
evidence she may have pertaining to her appeal. The 
aforementioned letters satisfied VA's duty to notify.  Any 
defect with respect to the timing or completeness of the 
notice requirement was harmless error.  The veteran was 
furnished notice and proper subsequent VA process, thus 
curing any error in the timing.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Further, while no notice of additional potential effective 
date criteria for her increased rating claims was provided, 
as the weight of the evidence is against her claims, any 
questions as to additional appropriate effective date are 
rendered moot.  Under these circumstances, the Board is 
satisfied that any issue as to the completeness as to this 
element of the notice was harmless, that VA's notice 
requirements are met, and this decision is nonprejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

VA also has a duty to assist the veteran in substantiating 
her claim. The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claim file 
contains the veteran's statements and testimony, VA medical 
records, VA vocational rehabilitation folder, and her 
service medical records.  VA has attempted to obtain all 
records identified by the veteran.  The veteran has not 
notified VA of any additional available relevant records 
with regard to her claims. The veteran has also been 
afforded VA medical examinations to evaluate her service-
connected disabilities.  As such, VA met its duty to assist.




ORDER


Service connection for presbyopia is denied.

An initial evaluation in excess of 10 percent for lumbar 
myositis prior to March 11, 2005, is denied.

An evaluation in excess of 40 percent for lumbar myositis 
from March 11, 2005, is denied.

An initial compensable evaluation for status post 
exploratory laparotomy and right salpingectomy is denied.

An initial compensable evaluation for peripheral 
insufficiency secondary incompetent valves is denied.


REMAND

The remaining issues for appellate consideration by the 
Board are service connection for right and left hand 
disorders. 

The veteran's service medical records show that she received 
treatment for complaints of pain in the hands and fingers. 
Among the diagnoses offered were hand strain versus 
questionable early osteoarthritis. Although VA medical 
examination records shortly after service indicate there was 
no pathology of the hands, curiously, it is noted that the 
entire record (even service records) are absent for any X-
ray findings regarding the veteran's hands that confirm or 
deny osteoarthritis. In light of the service records 
assessing potential early osteoarthritis of the hands, 
additional clinical data is necessary to determine the 
current existence of osteoarthritis of the hands, if any, 
and if shown its relationship to the veteran's service.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate 
VA examination to determine if the veteran 
has a chronic disability of the hands, 
including osteoarthritis. The claims file 
should be made available to the examiner 
for review in connection with the 
examination. All necessary tests and 
studies should be performed, specifically 
X- ray studies, and all findings should be 
reported in detail. The veteran examiner 
should clearly report whether the veteran 
has a chronic disability of the hands, 
including osteoarthritis (manifested by 
certain signs or symptoms) associated with 
her hand complaints. The examiner must 
clearly report whether the veteran's hand 
complaints are attributable to a known 
medical diagnosis. If so, the examiner 
should opine as to whether it is at least 
as likely as not (i.e. a 50 percent or 
higher degree of probability) that any such 
diagnoses are related to the veteran's 
active duty service. 

2.  After completion of the above, review 
the expanded record and determine if the 
benefits sought can be granted. The veteran 
and her representative should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity to 
respond. Thereafter, the case should be 
remanded to the Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, 
is needed for a comprehensive and correct adjudication of 
his claim.  The veteran is also advised that failure to 
report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY C. PELTZER
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


